803 F.2d 718
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ARLO BARGER, Petitioner-Appellantv.BILL R. STORY, WARDEN, ET AL., Respondents-Appellees.
No. 86-5604.
United States Court of Appeals, Sixth Circuit.
Sept. 23, 1986.

1
BEFORE:  MARTIN, MILBURN and BOGGS, Circuit Judges

ORDER

2
The petitioner moves for counsel and the respondents move to dismiss this appeal from the district court's order denying the petition for a writ of habeas corpus.  The petitioner was incarcerated at the federal prison in Ashland, Kentucky.  His petition alleged that he was entitled to immediate release to a halfway house in Cincinnati, Ohio, but this release was delayed because of budgetary problems created by the Gramm-Rudman-Hollings Act.  The district court found that the petitioner had no liberty interest in placement at the halfway house;  so the court denied the petition.


3
Accompanying the respondents' motion to dismiss is an affidavit stating that the petitioner has now been released to the halfway house in Cincinnati, Ohio.  Because this release was the only relief requested by the petitioner, the case is now moot.  LoCicero v. Day, 518 F.2d 783, 785 (6th Cir. 1975) (per curiam).


4
The appeal is dismissed as moot.